DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/045,958 on February 7, 2022. Please note: Claims 1-10 have been canceled, and claims 11 and 18 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn since the amended claims, submitted on February 7, 2022, overcome the rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shoko Leek (Reg. No. 43,746) on 03/04/2022.

The application has been amended as follows: 

Please amend claim 11 as follows:

11. (Currently Amended) A communication method in a system including a first stylus that operates in a first mode in which bidirectional communication is performed or a second stylus that operates in a second mode in which bidirectional communication or unidirectional communication is performed, and a dual mode controller 
performing, by the dual mode controller, a dual mode discovery process in which a first discovery process and a second discovery process are alternately performed, 
	the first discovery process including: transmitting, by the dual mode controller, a search signal for detecting the first stylus, performing processing to detect, by the dual mode controller, a response signal transmitted by the first stylus in response to the search signal, and extracting from the response signal, by the dual mode controller, function information that describes a function of the first stylus, and
	the second discovery process including: performing processing to detect a signal transmitted by the second stylus;
determining, by the dual mode controller, that a mode of the dual mode controller is the first mode in response to detecting the response signal transmitted by the first stylus in response to the search signal;
determining, by the dual mode controller, that the mode of the dual mode controller is the second mode in response to detecting the signal transmitted by the second stylus while the second discovery process is being performed;
receiving, by the dual mode controller operating in the determined mode, a signal transmitted from one of the first stylus and the second stylus; and
while the dual mode controller is operating in the second mode, supporting, by the dual mode controller, the 

Reasons for Allowance
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 11.

	See the discussion of Chang in view of Lee with regard to claim 1 in the Non-Final Office Action dated 01/09/2018 in the parent application 15/649,215.
	Furthermore, Chang in view of Lee does not explicitly teach:
the first discovery process including: extracting from the response signal, by the dual mode controller, function information that describes a function of the first stylus, and
while the dual mode controller is operating in the second mode, supporting, by the dual mode controller, the function of the first stylus based on the function information and determining an operating mode of the dual mode controller based on the function information.
The prior art lacks the specific process of extracting function information that describes a function of the first stylus during the claimed first discovery process, then supporting the function of the first stylus based on the function information and determining an operating mode of the dual mode controller based on the function information while the dual mode controller is operating in the second mode, in combination with all of the other limitations of the claim.

Applicant’s FIG. 10 illustrates the claimed communication method (FIG. 10) in a system including a first stylus  (FIG. 9A: 110) that operates in a first mode (See paragraph [0060]) in which bidirectional communication is performed or a second stylus (FIG. 9A: 120) that operates in a second mode in which bidirectional communication or unidirectional communication is performed (See paragraph [0073]), and a dual mode controller (FIG. 9C: 330) connected to a sensor (201) that capacitively couples to the first stylus or the second stylus (See paragraph [0024]), wherein communication between the first stylus or the second stylus and the dual mode controller is performed by changing an electric field between the first stylus or the second stylus and the sensor (See paragraph [0016] and [0024]), the communication method comprising:
performing, by the dual mode controller, a dual mode discovery process in which a first discovery process (FIG. 10: S201) and a second discovery process (FIG. 10: S202) are alternately performed (See paragraph [0169], 
	the first discovery process (FIG. 10: S201) including: transmitting, by the dual mode controller, a search signal (DS) for detecting the first stylus, performing processing to detect, by the dual mode controller, a (ACK) transmitted by the first stylus in response to the search signal (See paragraph [0055]), and extracting from the response signal, by the dual mode controller, function information (FD) that describes a function of the first stylus (See paragraph [0139] and [0172]), and
	the second discovery process (FIG. 10: S202) including: performing processing to detect a signal (P2) transmitted by the second stylus (See paragraph [0070]);
determining, by the dual mode controller, that a mode of the dual mode controller is the first mode (See FIG. 10: First Mode) in response to detecting the response signal transmitted by the first stylus in response to the search signal (See paragraph [0047]; See FIG. 10: IN13);
determining, by the dual mode controller, that the mode of the dual mode controller is the second mode (See FIG. 10: Second Mode) in response to detecting the signal transmitted by the second stylus while the second discovery process is being performed (See paragraph [0047]; See FIG. 10: IN220);
receiving, by the dual mode controller operating in the determined mode, a signal transmitted from one of the first stylus (See FIG. 10: S211 and S213; See paragraph [0188]) and the second stylus (See FIG. 10: S221; See paragraph [0180]); and
while the dual mode controller is operating in the second mode, supporting, by the dual mode controller, the function of the first stylus based on the function information and determining an operating mode of the dual mode controller based on the function information (See paragraph [0015], [0161] and [0172]; See also original claim 9 in parent application 15649215, which the present application is a continuation of).

	As discussed above, the cited prior art, fails to, either alone or in combination, explicitly teach or render obvious all of the specific steps of the claimed communication method.

	Claims 12-19 depend on claim 11, and are therefore allowed for the above reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered are persuasive. 
	Applicant argues (Remarks, pages 6-7) that the amendments to the claims overcome the rejections under 35 U.S.C. 112(a). The Examiner respectfully agrees, and the claims are found to be allowable for the above discussed reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692